NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        AUG 2 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-10434

                Plaintiff-Appellee,             D.C. No. 1:18-cr-00044-HG-1

 v.
                                                MEMORANDUM*
CASEY TADIOS,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Hawaii
                    Helen Gillmor, District Judge, Presiding

                             Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Casey Tadios appeals from the district court’s order denying his motion for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

      Tadios contends that the district court erred by relying on U.S.S.G. § 1B1.13


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Tadios’s
motion to expedite this appeal without oral argument is granted.
as an applicable policy statement. Although the district court incorrectly cited

§ 1B1.13 as an applicable policy statement, see United States v. Aruda, 993 F.3d

797, 802 (9th Cir. 2021) (§ 1B1.13 is not an applicable policy statement

for § 3582(c)(1)(A) motions filed by a defendant), the court also found that it had

the discretion to consider reasons beyond those provided in the Guideline and it

then proceeded to consider all of the arguments Tadios advanced in support of his

motion.1 Thus, any error in applying § 1B1.13 was harmless.

      In any event, the district court also denied Tadios’s motion on the basis of

the 18 U.S.C. § 3553(a) factors, which provide an independent reason for denying

a compassionate release motion. See United States v. Keller, 2 F.4th 1278, 1284

(9th Cir. 2021) (“[A] district court that properly denies compassionate release need

not evaluate each step.”). Contrary to Tadios’s argument, the district court did not

err in its § 3553(a) analysis. The record reflects that the court applied the correct

legal standard, explicitly considered several of the § 3553(a) factors, and

reasonably concluded that they did not support release. Accordingly, the district

court did not abuse its discretion by denying Tadios’s motion. See Aruda, 993



1
 To the extent Tadios faults the district court for failing to consider changes in
sentencing law as a reason to grant compassionate release, the record reflects that
Tadios did not make that argument before the district court. Furthermore, even if a
change in sentencing law is a proper consideration in compassionate release
proceedings, Tadios fails to identify on appeal any such change applicable to his
case.

                                           2                                    20-10434
F.3d at 799 (stating standard of review); United States v. Robertson, 895 F.3d

1206, 1213 (9th Cir. 2018) (district court abuses its discretion only if its decision is

illogical, implausible, or not supported by the record).

      AFFIRMED.




                                           3                                     20-10434